Case 2:19-cv-12736-NGE-APP ECF No. 33 filed 06/16/20        PageID.300    Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
 Plaintiff,                                   ) Civil Action No. 19-cv-12736
                                              ) Hon. Nancy G. Edmunds
 v.                                           ) Mag. Judge Anthony P. Patti
                                              )
                                              )
 CITY OF TROY, MICHIGAN                       )
                                              )
 Defendant.                                   )

                     REPLY IN SUPPORT OF THE
           UNITED STATES’ MOTION TO COMPEL DISCOVERY

        On May 26, 2020, the United States filed a Motion to Compel based on the

City of Troy’s failure to produce documents relevant to the United States’ claims

under the Religious Land Use and Institutionalized Persons Act of 2000

(“RLUIPA”), 42 U.S.C. § 2000cc et seq. Dkt. 29. Defendant City of Troy’s

Response to United States’ Motion to Compel Discovery (“Opposition”) relies on

two global objections to oppose the United States’ requests: (1) the United States’

discovery requests “are not relevant to [its] claims” and (2) “the City does not have

the staff or resources available to produce all the information requested[.]” Dkt. 32

at 2.

        Troy’s objections suffer from two fundamental errors. First, Troy’s

relevancy objections rely on a mischaracterization of the United States’ claims and



                                          1
Case 2:19-cv-12736-NGE-APP ECF No. 33 filed 06/16/20          PageID.301    Page 2 of 8




RLUIPA’s legal framework. Second, Troy provides insufficient support to

substantiate any claim of burden in production.

         Because the United States’ discovery requests are relevant to its claims,

Troy failed to sufficiently respond to the United States’ discovery requests,1 and

the importance of the requested discovery outweighs its burden of production, the

United States requests that the Court grant its Motion to Compel.

    I.   Troy’s Relevancy Objections Mischaracterize the United States’ Claims
         and RLUIPA’s Legal Framework

         Troy objected to Request Nos. 11, 12, 17, 18, 19, 22, 23, 24, 28, 30, 32, 33,

and 34 on relevancy grounds. In its Opposition, Troy’s description of the United

States’ claims and their legal framework makes clear that Troy’s relevancy

objections are based on an inaccurate understanding of each.2

         Troy’s Opposition incorrectly suggests that the United States’ claims are

limited to the City’s dealings with Adam Community Center (“Adam”), Dkt. 32 at

9, and only implicate two provisions of its Zoning Ordinance, Dkt. 32 at 4, 7. The

United States’ Complaint includes two counts. In Count I, the United States alleges

that Troy imposed an unjustified substantial burden on Adam’s exercise of religion



1
  The United States outlined Troy’s deficient responses in its Motion to Compel
and will not replicate those descriptions here.
2
  The United States explained each request’s relevancy in its Motion to Compel,
Dkt. 29 at 14-23, and other than to correct City errors, will not replicate those
explanations here.

                                            2
Case 2:19-cv-12736-NGE-APP ECF No. 33 filed 06/16/20          PageID.302    Page 3 of 8




when it denied Adam’s variance requests, 42 U.S.C. § 2000cc(a)(1) (“substantial

burden claim”). Dkt. 1 at ¶ 77. In Count II, the United States alleges that Troy

violated RLUIPA’s equal terms provision by (1) treating Adam on less than equal

terms as secular assembly places when it denied Adam’s variance request, id. §

2000cc(b)(1) (“as applied equal terms claim”), and (2) requiring all religious

assemblies to abide by more onerous setback and parking requirements than

secular assemblies in any zoning district and by requiring religious assemblies to

seek special use approval in one of its zoning districts, id. (“facial equal terms

claim”). Dkt. 1 at ¶ 79. Contrary to Troy’s assertions, the zoning provisions

implicated in the United States’ equal terms claims include those related to

permitted uses, nonconforming structures, and variances, as well as setback and

parking requirements. Dkt. 1 at ¶¶ 26, 32-33, 62-74. The facial equal terms claim

also extends beyond the City’s treatment of Adam and relates to its treatment of all

religious assemblies throughout Troy. Id. at ¶¶ 62-74. Thus, the United States is

entitled to discovery relating to more entities than just Adam and more regulations

than just those related to setbacks and variances.

      Troy’s Opposition also overly simplifies the legal framework for RLUIPA’s

substantial burden and equal term claims. These simplifications reflect incorrect

legal standards that conveniently reduce the scope of discovery and cause Troy to

erroneously assert that requested documents are irrelevant.



                                           3
Case 2:19-cv-12736-NGE-APP ECF No. 33 filed 06/16/20          PageID.303     Page 4 of 8




      First, Troy incorrectly states that the second and third parts of a substantial

burden inquiry – whether the burden “(A) is in furtherance of a compelling

governmental interest; and (B) is the least restrictive means of furthering that

compelling governmental interest,” 42 U.S.C. § 2000cc(a)(1) – “only requires a

review of the provisions of the land use regulations in question.” Dkt. 32 at 11.

However, the City’s rationale for denying Adam’s variance request – not simply

the “regulation in question” – is the relevant interest to which discovery is

appropriate.3 Additionally, substantial burden litigation frequently centers on

whether a purported interest is compelling, see, e.g., Cottonwood Christian Ctr. v.

Cypress Redevelopment Agency, 218 F. Supp. 2d 1203, 1228 (C.D. Cal. 2002);

Westchester Day Sch. v. Vill. of Mamaroneck, 504 F.3d 338, 353 (2d Cir. 2007),

which encompasses an assessment of a purported interest’s legitimacy, id.,

including the City’s historical protection of that interest, see, e.g., Grace Church of

N. Cty. v. City of San Diego, 555 F. Supp. 2d 1126, 1140-41 (S.D. Cal. 2008).

Thus, the United States’ discovery geared towards identifying any purported

governmental interest, evaluating the interest’s legitimacy, and ascertaining

whether the City considered less restrictive alternatives to the variance denial is all


3
 Troy’s Opposition additionally suggests that only information contained on the
public record is relevant to the United States’ claims. See, e.g., Dkt. 32 at 5, 10, 19.
This suggestion defies logic, particularly where internal memos and
communications could evidence Troy’s rationale for its decisions.


                                           4
Case 2:19-cv-12736-NGE-APP ECF No. 33 filed 06/16/20          PageID.304     Page 5 of 8




relevant to evaluate whether Troy violated RLIUPA’s substantial burden

provision.4

      Second, Troy misrepresents RLUIPA’s equal terms inquiry into whether a

secular assembly is similarly situated to a religious assembly as “simply a legal

issue that can be determined based on the language of the applicable ordinance

provisions[.]” Dkt. 32 at 11. Caselaw on RLUIPA’s equal terms claims, however,

demonstrates that a fact-specific inquiry is necessary to identify comparators that

are similarly situated with regard to “the legitimate zoning criteria set forth in the

municipal ordinance in question.” Tree of Life Christian Sch. v. City of Upper

Arlington, Ohio, 905 F.3d 357, 369 (6th Cir. 2018), cert. denied, No. 18-944, 2019

WL 266873 (2019). Thus, the evaluation must go beyond simply the language of

the particular ordinance and address the specific facts involved in the underlying

rationale for, and what secular assemblies have a comparable impact on, that

zoning criteria. See, e.g., Tree of Life, 905 F.3d at 376; Yetto v. City of Jackson,

No. 1:17-CV-01205, 2019 WL 454603, *11 (W.D. Tenn. Feb. 5, 2019). Indeed,

Troy’s Answer, which challenges the existence of any similarly situated

comparators, Dkt. 8 at ¶ 63, reflects that documents and other information




4
  The United States’ assertions in its Motion to Compel that discovery requests are
relevant to determining whether Troy imposed a substantial burden on Adam
incorporate parts two and three of the substantial burden inquiry.

                                           5
Case 2:19-cv-12736-NGE-APP ECF No. 33 filed 06/16/20           PageID.305    Page 6 of 8




evidencing whether secular assemblies are similarly situated to Adam specifically,

and to religious assemblies generally, will play a central role in this litigation.

II.   Troy Provided Insufficient Support to Establish an Excessive Burden of
      Production Outweighing the United States’ Interest in Discovery

      In its Opposition the City asserts that its Planning Department informed

counsel “that it did not have the resources or the staff to locate and gather

additional information being requested.” Dkt. 32 at 7. For the first time in its

Opposition the City included an affidavit related to its claim of excessive burden.

Dkt. 32, Exh. A. However, other than for a single request, which the City claims

involved a “several hour[]” search, id. at ¶ 11, the City did not detail information

specific to any of the other requests “showing that the information sought is not

reasonably accessible,” Cratty v. City of Wyandotte, 296 F. Supp. 3d 854, 859

(E.D. Mich. 2017), such as information regarding how a search was conducted, the

number of anticipated hours a search would take, a search’s expense, the available

resources to conduct a search, or any other evidence to substantiate the purported

burden of responding to each request. This falls short of what the City needs to

show in order to succeed on an excessive burden objection, see id., see also Dkt.

29 at 8-10. And even if Troy provided sufficiently detailed evidence to support a

burden of production, production should nonetheless be compelled considering the

requested documents’ relevancy, see Dkt. 29 at 14-23, the fact that many requested

documents are in Troy’s sole possession, see id., and the nature of the United

                                           6
Case 2:19-cv-12736-NGE-APP ECF No. 33 filed 06/16/20       PageID.306   Page 7 of 8




States’ claims, see, e.g., Hon. Elizabeth D. Laporte, Jonathan M. Redgrave, A

Practical Guide to Achieving Proportionality Under New Federal Rule of Civil

Procedure 26, 9 Fed. Cts. L. Rev. 19, 60 (2015) (“a civil rights case may involve

small damages but implicate an important legal right, and obtaining broad

discovery may be critical to proving the claim”).



Respectfully Submitted,

 MATTHEW SCHNEIDER                            ERIC S. DREIBAND
 United States Attorney                       Assistant Attorney General
 Eastern District of Michigan                 Civil Rights Division

                                              SAMEENA SHINA MAJEED
                                              Chief

 /s/ Susan DeClercq                           /s/ Abigail Marshak
 SUSAN K. DECLERCQ                            TIMOTHY J. MORAN
 (P60545)                                     Deputy Chief
 Assistant United States Attorney             ABIGAIL B. MARSHAK
 Chief, Civil Rights Unit                     (NY 5350053)
 SHANNON M. ACKENHAUSEN                       Trial Attorney
 (P83190)                                     Housing and Civil Enforcement Section
 Assistant United States Attorney             Civil Rights Division
 United States Attorney’s Office              United States Department of Justice
 Eastern District of Michigan                 4 Constitution Square / 150 M Street NE
 211 W. Fort Street, Suite 2001               Washington, DC 20530
 Detroit, Michigan 48226                      Phone: (202) 514-1968
 Phone: (313) 226-9730                        Facsimile: (202) 514-1116
 Facsimile: (313) 226-3271                    Abigail.Marshak@usdoj.gov
 Susan.DeClercq@usdoj.gov
 Shannon.Ackenhausen@usdoj.gov

 Dated: June 16, 2020



                                         7
Case 2:19-cv-12736-NGE-APP ECF No. 33 filed 06/16/20        PageID.307   Page 8 of 8




                         CERTIFICATE OF SERVICE

        I hereby certify that on June 16, 2020, I electronically filed the foregoing
document, Reply in Support of the United States’ Motion to Compel Discovery,
with the Clerk of Court using the ECF system, which will send notification of such
filing to counsel of record for all parties.

/s/ Abigail B. Marshak
ABIGAIL B. MARSHAK (NY 5350053)
Trial Attorney
Housing and Civil Enforcement Section
Civil Rights Division
United States Department of Justice
4 Constitution Square
150 M Street NE
Washington, DC 20530
Phone: (202) 514-1968
Facsimile: (202) 514-1116
Abigail.Marshak@usdoj.gov




                                         8
